Exhibit 10.1

 

December 9, 2005

 

Patrick G. Ryan

Executive Chairman

Aon Corporation

200 E. Randolph Drive

Chicago, Illinois 60601

 

Dear Pat:

 

In connection with our recent discussions regarding the valuable role you have
played and will continue to play within Aon, this letter describes the benefits
Aon will provide in consideration for your agreement to continue to assist Aon
in an Executive Chairman capacity.  As Executive Chairman, you will aid Greg
Case and other senior executives in business development and client retention
initiatives and to provide advice to Greg concerning all aspects of the
business.  In addition, you may have other executive administrative duties and
responsibilities on behalf of Aon and its subsidiaries as may from time to time
be authorized or directed by Aon’s board of directors.

 

Aon hereby agrees to provide the following benefits to you and your family:

 

1.             Stock Option Vesting.  Consistent with Aon’s treatment of other
senior executives in the past, Aon hereby agrees that the unvested portion of
any option you hold to purchase shares of Aon common stock shall immediately
vest as of the date you cease to be employed by Aon.  The options shall be
exercisable in accordance with the terms of the applicable award agreements;
provided, however, you will be granted additional time within which to exercise
each such option until the later of (a) the 15th day of the third month
following the date such exercise period would otherwise have expired or (b)
December 31 of such calendar year during which the exercise period would
otherwise have expired.

 

2.             Health Care Coverage.  When you cease to be employed by Aon, you
shall be entitled to continue participation in the Aon-sponsored group health
plans for yourself and your eligible family members for life.  For the first six
months following the date you cease to be employed by Aon, such coverage shall
be provided under Aon’s programs in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and your cost
of coverage will be Aon’s regular COBRA rate.  Beginning on the first day of the
seventh month following the date you cease to be employed by Aon, health care
coverage will be provided under Aon’s early retiree program and you will be
responsible for the applicable premiums, co-payments and deductibles; provided,
however, that you and your eligible family members will receive primary coverage
under the Aon plan and secondary coverage through Medicare.  The provision of
such coverage is taxable income to you and Aon will report such taxable benefit
accordingly.  Notwithstanding anything to the contrary in Aon’s retiree health
care program as it may be amended from time to time, in the event of your death
your surviving spouse and eligible dependents shall continue such coverage under
Aon health care program for life in the manner described above.

 

1

--------------------------------------------------------------------------------


 

3.             Additional Nonqualified Pension Credit.

 

(a)     In recognition of your years of employment with the Ryan Insurance Group
prior to the date such entity was acquired by Aon, to the extent such years are
not considered under Aon’s pension plans, you shall be entitled to receive upon
the date you cease to be employed by Aon a supplemental pension benefit.  The
supplemental pension benefit shall be payable on a single life annuity basis at
the date you cease to be employed by Aon and it will provide you with aggregate
pension benefits (taking into account the offsets described in paragraph (b)
below), in an annual amount equal to the aggregate annual pension benefit to
which you would be entitled under Aon’s qualified and nonqualified defined
benefit plans as in effect on the date of this letter as if your Years of
Service (as such term is defined in Aon’s pension plan) for benefit calculation
purposes is equal to (i) 15 years plus (ii) your actual Years of Service under
Aon’s pension plans.

 

(b)     The amount of the supplemental pension benefit described in paragraph
(a) above shall be offset by the pension benefits provided to you under any of
Aon’s qualified or non-qualified pension plans.  The offset described in this
paragraph shall be determined on the basis of such benefits payable on a single
life annuity basis payable at the date you cease to be employed by Aon.

 

(c)     The supplemental pension benefit will be paid in installments over a
five-year period beginning on the first day of the seventh month following the
date you cease to be employed by Aon.

 

(d)     If you die before the supplemental pension benefit becomes payable, your
spouse will be entitled to receive a survivor annuity.  The survivor annuity
shall be payable as of your date of death.  The amount of the survivor annuity
shall be equal to the 50% joint and survivor annuity to which your spouse is
entitled as if:  (i) your employment terminated immediately before your death;
(ii) you were fully vested in the supplemental pension benefit as of such date;
and (iii) you elected to commence the benefit in the form of a joint and 50%
survivor annuity.

 

2

--------------------------------------------------------------------------------


 

Please sign and date the copy of this letter attached hereto and return it to me
by facsimile at your earliest convenience.  If you have any questions, please
contact me.

 

 

 

Kindest regards,

 

 

 

 

 

 

 

/s/ Richard C. Notebaert

 

 

 

 

 

 

 

 

Richard C. Notebaert

 

 

 

Chairman

 

 

 

Organization & Compensation Committee

 

 

Board of Directors of Aon Corporation

 

 

 

 

AGREED and ACKNOWLEDGED:

 

 

 

 

 

 

 

 

 

 

 

/s/ Patrick G. Ryan

 

 

Dec 9, 2005

 

 

Patrick G. Ryan

 

 

Date

 

 

 

3

--------------------------------------------------------------------------------